WEBB, J.
In this cause a motion is made to dismiss the appeal on the ground that the transcript was not filed on or before the return day or within three days thereafter.
The record shows that judgment was rendered on December 14, 1929, and an appeal granted on the same date returnable on January 27, 1930, and that the appeal was perfected by filing a bond on January 7, 1930, but that the transcript was not filed until February 5, 1930. Appellant has not made any opposition to the motion to dismiss, and, in the absence of any showing that the failure to file the transcript in time was not due to the fault of appellant, the appeal must be dismissed. Jacobs vs. Weaver & Rivers, 167 La. 59, 118 So. 692. Also, Girod vs. Monroe Brick Co., 127 La. 328, 53 So. 582; Collins Piano Co. vs. Cospelich, 7 La. App. 277; Cain vs. Stewart, 11 La. App. 283, 123 So. 519.
It is therefore ordered that the appeal be dismissed at appellant’s cost.